TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00549-CR



                                Willie Dan Majors III, Appellant

                                                 v.

                                  The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NO. 53011, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               In April 2002, the district court deferred adjudication after appellant Willie Dan

Majors III pleaded guilty to unlawfully carrying a weapon on a licensed premises. See Tex. Pen.

Code Ann. § 46.02 (West 2003). In August 2003, the court adjudicated Majors guilty and sentenced

him to five years in prison and a $490 fine. After Majors completed boot camp, he was placed on

community supervision. In August 2004, the court revoked supervision and imposed sentence after

Majors admitted violating the conditions of his supervision.

               Majors’s court-appointed attorney filed a brief concluding that the appeal is frivolous

and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967),

by presenting a professional evaluation of the record demonstrating why there are no arguable

grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v.
State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.

1969). Majors received a copy of counsel’s brief and was advised of his right to examine the

appellate record and to file a pro se brief. No pro se brief has been filed.

               We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal.

               The order revoking community supervision is affirmed.




                                               __________________________________________

                                               Bea Ann Smith, Justice

Before Justices Smith, Puryear and Pemberton

Affirmed

Filed: March 10, 2005

Do Not Publish




                                                  2